Citation Nr: 1641082	
Decision Date: 10/20/16    Archive Date: 11/08/16

DOCKET NO.  10-36 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to a compensable rating for chronic glomerulonephritis.

2. Entitlement to service connection for gout.

3. Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1975 to November 1979, from May 1980 to April 1989, from September 1998 to May 1999, and from February 2003 to November 2008.  He had additional service in the Army Reserves and the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  A subsequent June 2009 rating decision confirmed the denials on appeal.  

This matter previously came before the Board in June 2014, at which time the Board remanded the issues remaining on appeal for further development, to include the scheduling of a VA examination.  That development has been conducted and the matters returned to the Board for further appellate review.  

In March 2013, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing held at the RO.  A transcript of that hearing has been prepared and is associated with the Veteran's electronic claims file.

In its June 2014 decision and remand, the Board issued a remand for further development on a claim of service connection for a left knee disability.  Following the development ordered by the Board, the RO issued an October 2014 rating decision which granted service connection for medial compartment osteoarthritis of the left knee and assigned a rating for that disability.  At this constitutes a complete grant of the benefit sought, that issue is no longer on appeal.

In June 2014, the Board remanded the issue of service connection for a right knee disorder so that a statement of the case could be issued pursuant to Manlicon v. West, 12 Vet. App. 238 (1999).  In October 2014, the RO issued a Statement of the Case which addressed the service connection issue.  The Veteran did not thereafter file a VA Form 9 or any other Substantive Appeal of that issue.  Therefore, an appeal has not been perfect as to that issue and it will not be addressed further.  


The issue of entitlement to a compensable rating for glomerulonephritis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Clear and unmistakable evidence demonstrates that the Veteran's hypertension preexisted his first period of active duty.

2. Clear and unmistakable evidence demonstrates that the Veteran's hypertension was not aggravated by active service and is not otherwise shown to be related to any incident, illness or injury incurred in service.

3. The Veteran's gout was not due to, caused by, or incurred in his first two periods of active service.

4. Clear and unmistakable evidence demonstrates that the Veteran's gout manifested between his second and third period of active service, and therefore preexisted his final two periods of active service.

5. Clear and unmistakable evidence demonstrates that the Veteran's gout was not aggravated by his final two periods of active service.



CONCLUSIONS OF LAW

1. The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.304, 3.306 (2015).

2. The criteria for service connection for gout have not been met.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153, 5103A, 5107; 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.304, 3.306.

3. The criteria for filing a formal appeal for service connection for a right knee disorder have not been met.  38 C.F.R. §§ 20.200, 20.202 (2015).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Assistance

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  Here, the duty to notify was satisfied by way of a letter sent in October 2008.  

VA also has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished and all available evidence pertaining to the matter decided herein has been obtained.  The RO has obtained the Veteran's VA treatment records, private treatment records, service treatment records, VA examination reports, hearing testimony, and statements from the Veteran and his representative.  Neither the Veteran nor his representative has notified VA of any outstanding evidence, and the Board is aware of none.  Hence, the Board is satisfied that the duty-to-assist was met.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).    

Regarding the issue of service connection for a right knee disorder, a discussion of the duty to notify and assist is not applicable when the law, and not the evidence is dispositive.  Mason v. Principi, 16 Vet. App. 129  (2002); VAOPGCPREC 2-2004 (Mar. 9, 2004). Consequently, no discussion of VA's duties to notify and assist is necessary with regard to that issue.

II. Service Connection

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  Only such conditions as are recorded on examination reports are considered to be noted.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2015).  A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306(a) (2015).  

The presumption of soundness when entering service attaches only where there has been an induction examination during which the disability about which the Veteran later complains was not detected ("noted").  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991). The presumption of soundness shields the Veteran from a finding that the disease or injury preexisted (and therefore was not incurred in) service by requiring the Secretary to prove by clear and unmistakable evidence that a disease or injury manifesting in service both preexisted service and was not aggravated by service.  Gilbert v. Shinseki, 26 Vet. App. 48, 55 (2012). The presumption of soundness attaches only when the condition at issue is not noted at entrance into service and the condition is determined to have manifested in service.  Id. at 54; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  

Active military, naval, and air service includes active duty, any period of active duty for training (ACDUTRA) during which the Veteran was disabled or died from a disease or injury incurred or aggravated in the line of duty, and any period of inactive duty training (INACDUTRA) during which the Veteran was disabled or died from an injury incurred or aggravated in the line of duty.  38 C.F.R. § 3.6(a) (2015).  Only service department records can establish if and when a person was serving on active duty, ACDUTRA, or INACDUTRA.  Venturella v. Gober, 
10 Vet. App. 340 (1997).  

As discussed above, the Veteran served on active duty from November 1975 to November 1979, from May 1980 to April 1989, from September 1998 to May 1999, and from February 2003 to November 2008.  In the interim periods he had inactive service in the Army Reserves and the National Guard.  Therefore, the Board will only consider those periods of service for which service department records confirm active duty.  

A. Hypertension

At the outset, the evidence of record confirms that the Veteran has a present diagnosis of hypertension.  

The Veteran testified in his Board hearing that his hypertension had onset in 1975, during basic training.  Unfortunately, the Veteran's service treatment records from that period are incomplete, so no proof of a diagnosis during that time is available.  The only service treatment record available from the Veteran's first period of service (November 1975 to November 1979) is his November service entrance physical examination report, which shows that his blood pressure was 136/84.  Hypertension was not diagnosed.  Therefore, the Board finds that hypertension was not noted upon entrance in 1975.  

The Veteran's service treatment records from his second period of service from May 1980 to April 1989 also do not show a diagnosis of hypertension.  His February 1989 separation examination noted blood pressure of 120/90.  He was not diagnosed with hypertension, but he did report a history of high/low blood pressure at that time.  The first indication of a diagnosis of hypertension is found in a service treatment record from his reserve and National Guard service in December 1990, at which time he complained of high blood pressure, which he reported having since age 17.  Here, the Board takes judicial notice that the Veteran turned 17 in May 1975, six months prior to his first period of active service.  A December 1991 retention examination reported blood pressure high enough to potentially medically disqualify him from service; he reported at that time having been on medication for that condition for 10 years.  Subsequent service treatment records from the Veteran's final period of active service show multiple treatments for high blood pressure, including uncontrolled hypertension.  He also reported onset between ages 13 and 14.  

In light of the above, the Board issued a remand in June 2014 so that the Veteran could be afforded a VA examination in connection with his claim for service connection, specifically to determine whether the Veteran's hypertension preexisted his first period of service, as was reported by the Veteran on multiple occasions, or whether it had onset during a period of active service, and/or was otherwise caused or aggravated by his active service.  

In July 2014 the Veteran presented for a VA examination.  An in-person physical examination was conducted and a complete history was taken from the Veteran, as well as a complete review of the Veteran's claims file.  At that time, the Veteran stated that his hypertension was first diagnosed in 1975.  Review of the medical record indicated onset as early as age 13 or 14.  The examiner acknowledged the Veteran's entrance examination and blood pressure on November 21, 1975.  The examiner then stated that from the information provided in the claims file as well as the Veteran's reported history, including known risk factors such as gender, race and family history of hypertension, the Veteran's hypertension clearly and unmistakably preexisted his first period of service, and was therefore less likely than not due to, caused by or incurred in active service.  

In light of the foregoing, the Board finds that there is clear and unmistakable evidence of record that the Veteran's hypertension preexisted his first period of active service.  See Doran v. Brown, 6 Vet. App. 283, 286 (1994).  Here, the Board notes that the presumption of soundness on entrance cannot be overcome simply based on the representations of the Veteran of a vague past history during the entrance examination or thereafter.  See Miller v. West, 11 Vet. App. 345, 348 (1998) (holding that a veteran's self-report that he had previously suffered from depression (or excessive worry) prior to service was insufficient to rebut the presumption of soundness as was found in 38 U.S.C.A § 1111); see also Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  In this case, however, as discussed above, the Veteran has asserted on multiple occasions that he was diagnosed with hypertension prior to his first period of enlistment.  Further, there is a clinical opinion which considered this evidence, as well as the Veteran's history of blood pressure readings, and risk factors.  As such the Board finds that there is sufficient probative clinical and lay evidence of a preexisting disorder to find that hypertension preexisted service.  

Because the Board has found that the disability preexisted the first period of active service, as set forth in VAOPGCPREC 3-2003, the Board must also determine if there is clear and unmistakable evidence that the disorder was not aggravated during service.  

The Board recognizes that the Veteran's service treatment records from his third and fourth periods of service indicate ongoing treatment for hypertension.  In light of that, in the June 2014 remand, the Board also requested that a medical opinion be obtained which addresses whether the Veteran's hypertension was aggravated by his active service.  The examiner stated that it was less likely than not that his hypertension was aggravated by active service.  As a rationale for this opinion, the examiner stated that the Veteran has controlled hypertension with only two blood pressure agents over the course of 40 years.  Particularly, he cited to a March 2006 treatment record which found mild hypertensive vascular disease and mild fibrosis in addition to nephropathy.  The examiner stated that these findings are consistent with normal progression of hypertension.  

Based on the foregoing, the Board finds the July 2014 VA examination report to be unequivocal in its conclusion.  Here, the Board finds it significant that the opinion was given following an in-person examination of the Veteran, as well as a complete review of his entire available medical record, including treatment for his hypertension through his last period of active service.  The examiner also supports the opinion with relevant evidence, to include referencing the March 2006 treatment record.  Further, a review of the record did not produce any medical evidence or opinion which would contradict this opinion.

Again, the Board acknowledges that the Veteran's service treatment records from his final period of service document multiple treatments for hypertension, however, the mere manifestation of symptoms during service do not demonstrate that the underlying disability underwent a permanent increase in severity in service.  The underlying disorder, as opposed to the symptoms, must be shown to have worsened in order to find aggravation.  In this case, although the Veteran did seek treatment for hypertension during his final period of service, the medical opinion of record has concluded that this treatment did not represent a permanent aggravation of the Veteran's hypertension.  Thus, the evidence of record supports the conclusion that the Veteran's hypertension that clearly and unmistakably pre-existed his entry into service in 1975 was not clearly and unmistakably aggravated beyond its normal progression by his active service periods.  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine does not apply.  See 38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet App. 49 (1990); 38 C.F.R. § 3.102 (2015).

B. Gout

At the outset, the Board finds that the evidence of record confirms that the Veteran has a present diagnosis of gout.  Therefore, the question on appeal turns to whether the Veteran sustained an in-service incurrence or aggravation of the disease.  The Board finds that this is not the case.  

In his March 2013 hearing, the Veteran testified that he was diagnosed in either 2003 or 2004 with gout, after returning to active duty service.   

The available service treatment records from the Veteran's first and second period of active service, including his 1975 entrance examination and 1989 separation examination are silent for any complaints, findings, treatment, or diagnosis of gout.  

A private emergency department record dated September 13, 1994, a period in the interim between his second and third periods of active service, indicates that the Veteran presented with fluid on the knee which he stated was due to gout.  
A medical diagnosis of gout is also contained in a private emergency room record dated June 1, 1996, which reported gout in the right toes.  A November 16, 1996, private emergency room record reported gout in the right knee.  Subsequent service treatment records from the Veteran's third and fourth period of active service document complaints of and treatment for gout.  

In light of this, the Board issued a remand in June 2014 so that a VA examination and etiology opinion could be obtained.  The examiner conducted an in-person examination of the Veteran, took a history from the Veteran, and reviewed the complete claims file.  The examiner stated that it was less likely than not that the Veteran's gout had onset either during his first or second period of active service, or is otherwise caused by or related to any incident of those periods of service.  In support of this opinion, the examiner stated that no evidence exists that the Veteran ever experienced gout prior to his first complaint in 1994, and went so far as to report "good health" at the time of his separation examination in February 1989.  It should be noted that the Veteran himself has not alleged onset of his gout during either of his first two periods of active service.  Neither is there any evidence of an incident, injury or illness contained in his available service treatment records from his first two periods of active service to which his present gout may be linked.  In light of this, the Board finds that the Veteran's gout did not have onset during, nor is it etiologically related to any incident of his first two periods of active service.

Rather, the Board finds that clear and unmistakable evidence shows that the Veteran's gout had its first onset in 1994, while he was not on active duty.  In reaching this conclusion, the Board finds persuasive the July 2014 VA examination report stating the onset was in 1994.  The Board also finds persuasive the multiple private medical records which document a diagnosis of gout between 1994 and 1996, a period between the Veteran's second and third periods of active duty.   See Doran, 6 Vet. App. at 286.  

With regard to whether there exists clear and unmistakable evidence that the disorder was not aggravated by his third or fourth period of active service, the Board finds that this is the case.  In reaching this conclusion, the Board refers to the July 2014 VA examiner's opinion that there is no evidence of aggravation by active service.  In support of this opinion, the examiner states that the Veteran has no evidence of chronic arthritis on current bilateral foot x-rays or tophi upon present physical examination.  There was no chronic disability from gout found or any increase in disability indicated in the record.  The examiner explained that there are four stages of gout which the medical community uses to classify severity, and that the Veteran's severity had not progressed from his initial diagnosis.  Rather, the Veteran experiences severe pain in the affected joint at the time of a gout flare-up.  Once the gout flare has resolved, the joint function is within normal range.  There is no one specific joint that consistently flares up, although it is more common for the knee and joints in the feet.  Further, she noted that the Veteran's age, sex, medications, hypertension, and hyperlipidemia were risk factors which were not altered by his deployment or active duty.   

The Board acknowledges that the Veteran's service treatment records from his third and fourth periods of service document multiple treatments for gout, however, the mere manifestation of symptoms during service do not demonstrate that the underlying disability underwent a permanent increase in severity in service.  The underlying disorder, as opposed to the symptoms, must be shown to have worsened in order to find aggravation.  In this case, although the Veteran did seek treatment for gout during his final periods of service, the medical opinion of record has concluded that this treatment did not represent a permanent aggravation of the Veteran's gout.  Rather, the gout has maintained severity from its first onset in 1994. A review of the record has not revealed any medical evidence or opinions that would contradict this finding.  Thus, the evidence of record supports the conclusion that a permanent aggravation of pre-existing gout did not occur.  

In summary, the credible and probative evidence of record establishes that the Veteran's gout was not incurred in or caused by his first two periods of active service; it clearly and unmistakably pre-existed his third and fourth periods of active service and clearly and unmistakably was not aggravated these latter two periods of service.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine does not apply.  See 38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet App. 49 (1990); 38 C.F.R. § 3.102 (2015).


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for gout is denied.



REMAND

The Board finds that an additional remand is necessary to ensure that the Board has a complete understanding of the glomerulonephritis issue.

Once VA undertakes to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  If an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for rating purposes.  38 C.F.R. § 4.2 (2015).  

In the instant matter, the Veteran is service connected for chronic glomerulonephritis, which is rated under Diagnostic Code 7502 as renal dysfunction.  The Veteran's disability is presently rated as noncompensable.   

Under Diagnostic Code 7502, a 30 percent rating may be assigned when albumin is constant or recurring with hyaline and granular casts or red blood cells; or transient or slight edema or hypertension at least 10 percent disabling under Diagnostic Code 7101.  A 60 percent rating may be assigned for constant albuminuria with some edema; or definite decrease in kidney dysfunction; or, hypertension at least 
40 percent disabling under Diagnostic code 7101.  An 80 percent rating may be assigned for persistent edema and albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; or lethargy, weakness, anorexia, weight loss, or limitation of exertion.  38 C.F.R. § 4.115a, Diagnostic Code 7502 (2015).  

In July 2014, the Veteran was afforded a VA examination to assess the present severity of his disability.  The Board finds that an addendum examination must be obtained.  Specifically, while that report noted diagnostic testing including BUN and creatinine levels that would not give rise to an 80 percent rating, it did report persistent proteinuria (albuminuria) and ureter calculi.  However, that evaluation omitted any urinalysis findings, and did not specify if the Veteran experienced decreased kidney function, edema, or had hyaline and granular casts or red blood cells in the urine.  As such, an addendum report must be obtained which provides evidence which the Board may rely upon when adjudicating under the Diagnostic Code.  

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for a VA examination to determine the severity of his service-connected chronic glomerulonephritis, which is rated as renal dysfunction.  All pertinent history should be reviewed and any indicated tests or studies conducted, to include any necessary urinalysis.  

The examiner should provide a complete description of the severity of the Veteran's chronic glomerulonephritis, to include any evidence of decreased kidney function, edema, albuminuria, or hyaline and granular casts or red blood cells.  If such symptoms are not found, the examiner must explicitly state as such.  All findings, along with fully articulated medical rationale for any opinions expressed, must be set forth in the examination report.  

2. Thereafter, readjudicate the increased rating issue on appeal in light of all pertinet evidence of record.  If the issue should remain denied, issue the Veteran and his representative a supplemental statement of the case and afford adequate time to respond before returning the claims file the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
PAUL SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


